Title: From George Washington to Comfort Sands, 20 May 1782
From: Washington, George
To: Sands, Comfort,Livingston, Walter


                        
                            Gent.
                            Head Quarters 20th May 1782
                        
                        I think it proper to acquaint you that such of the Levies of the State as shall be directed to serve in the
                            lower parts of the State are to be considered as part of the moving Army and are to be supplied accordingly A Detachment
                            of them is orderd to Bedford and another to Orange Town—I have directed them to draw from the nearest place of Issue to
                            their respective Posts—you will please to give the necessary orders to your Commissaries accordingly. I am Gent.

                    